WILBUR, Circuit Judge.
In his petition for rehearing the appellant contends for the first time that the controlling statute of limitations is sec. 159, par. 2 of Remington’s Revised Statutes of Washington, which fixes a period of-three years, and claims that his action is brought within that period. A party cannot on petition for a rehearing shift his position. Marion Steam Shovel Co. v. Bertino, 8 Cir., 82 F.2d 945; Moss v. Sherburne, 1 Cir., 11 F.2d 579; Bassick Mfg. Co. v. Adams Grease Gun Corp., 2 Cir., 54 F.2d 285.
In view of the fact that we adhere to our conclusion that the complaint does not state a cause of action it is unimportant whether the claim is barred.
Petition denied.